DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This continuation-in-part application claims priority of US provisional application 62/904,402 filed September 23, 2019 and prior-filed utility applications 16/823,107 filed March 18, 2020 and 16/827,628 filed March 23, 2020.

Information Disclosure Statement
The Information Disclosure Statements filed on September 14, 2021; February 14, 2022; and May 28, 2022 have been considered. Initialed copies of Form 1449 are enclosed herewith. 

Drawings
Regarding FIGS. 9-10, 37 CFR 1.84(b)(1), stated in part, indicates that black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. Therefore, the use of a black and white photographs lacking sufficient reproducible quality prevents FIGS. 9-10 from complying with 37 CFR 1.84(b)(1).

Claim Objections
Claims 5-8, 14-17 and 23-26 are objected to because of the following informalities: Use of multiple conjunctions “and/or.” 
Claims 5, 6, 14, 15, 23 and 24 are objected to because the use of multiple conjunctions “and/or,” makes it unclear whether both terms are to be considered or if only one of them is to be considered. For the purpose of examination, the Examiner will reasonably interpret the terms in the alternative only. Appropriate correction is required.

Claims 5-8, 14-17 and 23-26 recite the limitation “the one or more text strings comprise multiple text strings.” The limitation is redundant making it unclear as to how the limitation is to be considered. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a computer-implemented method” (i.e. a process), claim 10 is directed to “a system” (i.e. a machine), and claim 19 is directed to “a non-transitory machine-readable storage medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “vehicle intake,” (i.e. defined as the collection of information concerning the vehicle, the owner, and the vehicle insurance, see para. [0002])  either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“obtaining an image related to a damaged vehicle; 
determining an image type of the image, wherein the image type describes an item contained in the image; 
extracting one or more images of text from the image; 
extracting one or more text strings from each image of text; 
identifying a type of each text string based on the determined image type; 
obtaining a record, and for each text string: selecting a field of the record based on the identified type of the text string, and populating the selected field with the text string; and 
determining an identity of the damaged vehicle based on the populated record.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a hardware processor;” is claimed, as this is merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f). In other words the claimed “vehicle intake,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a hardware processor;” is claimed, this is a generic, well-known, and conventional data gather computing element. As evidence that this is a generic, well-known, and conventional data gathering computing element, Applicant’s specification discloses this in a manner that indicates that the additional element is sufficiently well-known that the specification does not need to describe the particulars of such an additional element to satisfy 35 U.S.C. § 112(a). Furthermore, “a hardware processor” as described in paras. [0027], and [0029]-[0030]  of the written description of the specification as originally filed discloses the following: 
“[0027] Referring to FIG. 1, the system 100 may include one or more server computers 102. The server computer(s) 102 may host a vehicle intake tool 104 for performing tasks such as obtaining information concerning the vehicle, the owner of the vehicle, and the insurance policy for the vehicle based on images such as photos of the vehicle and documents such as insurance documents.”
“[0029] Each user may access the tools 104, 106 over the network 130 using a respective client device 122, 124, 126, 128. Each client device may be implemented as a desktop computer, laptop computer, smart phone, wearable devices such as head-mounted display devices and smart glasses, embedded computers and displays, diagnostic devices and the like. In some embodiments, the wearable devices may include a transparent heads-up display (HUD) or an optical head-mounted display (OHMD).”
“[0030] In some embodiments, the client devices may include one or more components coupled together by a bus or other communication link, although other numbers and/or types of network devices could be used. For example, the client devices may include a processor, a memory, a display (e.g., OHMD), an input device (e.g., a voice/gesture activated control input device), an output device (e.g., a speaker), an image capture device configured to capture still images and videos, and a communication interface.”
In other words, the Applicant’s specification discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-9, 11-18 and 20-27 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-9, 11-18 and 20-27 are also rejected under 35 U.S.C. § 101, based on their respective dependency to claim 1, 10 or 19. Therefore, claims 1-27 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-27 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 4-10, 13-19 and 22-27 recite the limitation “the determined image type.” The limitation “an image type,” is originally introduced in claim 1, 10 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 10 or 19. Therefore, claims 1, 4-10, 13-19 and 22-27 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-9, 11-18 and 20-27 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1, 10 or 19.

Claims 1, 10 and 19 recite the limitation “the identified type.” The limitation “a type,” is originally introduced in claim 1, 10 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 10 or 19. Therefore, claims 1, 10 and 19 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-9, 11-18 and 20-27 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1, 10 or 19.

Claims 1, 10 and 19 recite the limitation “the selected field.” The limitation “a field,” is originally introduced in claim 1, 10 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 10 or 19. Therefore, claims 1, 10 and 19 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-9, 11-18 and 20-27 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1, 10 or 19.

Claims 1, 10 and 19 recite the limitation “the populated record.” The limitation “a record,” is originally introduced in claim 1, 10 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 10 or 19. Therefore, claims 1, 10 and 19 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-9, 11-18 and 20-27 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1, 10 or 19.

Claims 2, 3, 11, 12, 20 and 21 recite the limitation “the determined identity.” The limitation “an identity,” is originally introduced in claim 1, 10 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 10 or 19. Therefore, claims 2, 3, 11, 12, 20 and 21 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 5, 6, 14, 15, 23 and 24 recite the limitation “a text string.” The limitation “one or more text strings,” is originally introduced in claim 1, 10 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] the one or more text ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 10 or 19. Therefore, claims 5, 6, 14, 15, 23 and 24 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 5, 6, 8, 14, 15, 17, 23, 24 and 26 recite the limitation “the identified text string.” The limitation “one or more text strings,” is originally introduced in claim 1, 10 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the one or more ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 10 or 19. Therefore, claims 5, 6, 8, 14, 15, 17, 23, 24 and 26 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 5, 6, 14, 15, 23 and 24 recite the limitation “other text strings.” The limitation “one or more text strings,” is originally introduced in claim 1, 10 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[other]] others among the one or more text strings”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 10 or 19. Therefore, claims 5, 6, 14, 15, 23 and 24 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 5, 6, 14, 15, 23 and 24 recite the limitation “the number of characters.” The limitation is not previously introduced in claim 1, 5, 6, 10, 14, 15, 19, 23 or 24, respectively. As such, the limitation lacks antecedent basis. Therefore, claims 5, 6, 14, 15, 23 and 24 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 5, 6, 8, 14, 15, 17, 23, 24 and 26 recite the limitation “the selected text string.” The limitation “one or more text strings,” is originally introduced in claim 1, 10 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the one or more ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 10 or 19. Therefore, claims 5, 6, 14, 15, 23 and 24 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 9, 18 and 27 recite the limitation “images.” The limitation “an image,” is originally introduced in claim 1, 10 and 19, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1, 10 or 19. Therefore, claims 9, 18 and 27 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Allowable Subject Matter
Claims 1-27 contain allowable subject matter. The closest prior art of record is U.S. PG Pub. 2021/0256616 to Hayward, et al., (hereinafter referred to as “Hayward”) and U.S. PG Pub. 2015/0103170 to Nelson, et al., (hereinafter referred to as “Nelson”). Specifically, Hayward and Nelson fail to teach the independent claims 1, 10 and 19 limitation of “determining an identity of the damaged vehicle based on the populated record.” Therefore, claims 1-27 are allowable subject matter, if no other statutory rejections remain. In the present case, claims 1-27 stand rejected under 35 U.S.C. §§ 101 and 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715